    Case 2:20-cv-00454-ECM-SRW Document 28 Filed 05/24/21 Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

MATTHEW SMITH, AIS # 188623,                     )
                                                 )
      Plaintiff,                                 )
                                                 )
      v.                                         )   CIVIL ACT. NO. 2:20-cv-454-ECM
                                                 )              (WO)
PATRICE JONES, WARDEN, et al.,                   )
                                                 )
      Defendants.                                )

                                   OPINION and ORDER

       On April 14, 2021, the Magistrate Judge entered a Recommendation (doc. 27) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for the Plaintiff’s failures to comply

with the orders of this Court and to prosecute this case.

      A separate Final Judgment will be entered.

      Done this 24th day of May, 2021.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
